Case 8:19-cv-00448-VMC-CPT Document 91 Filed 06/16/20 Page 1 of 1 PageID 690



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

U.S. SECURITIES AND EXCHANGE
COMMISSION,

           Plaintiff,

v.                                      Case No.:8:19-cv-00448-VMC-CPT



SPARTAN SECURITIES GROUP,
LTD, et al.,

           Defendants.
                               /

                             MEDIATION REPORT

      In accordance with the Court’s mediation order, a mediation video
conference was held on June 16, 2020.    Plaintiff’s trial counsel, and
the individual Defendants for themselves and as corporate
representatives with trial counsel attended and participated.
      The parties have reached an impasse.
      Done June 16, 2020 in Tampa, Florida.
                                   Respectfully submitted,


                                   /s/ Peter J. Grilli
                                   Peter J. Grilli, Esq.
                                   Florida Bar No. 237851
                                   Mediator
                                   3001 West Azeele Street
                                   Tampa, Florida 33609
                                   813.874.1002    Fax: 813.874.1131
                                   email: peter@grillimediation.com


     I HEREBY CERTIFY that June 16, 2020 I electronically filed the
foregoing document with the United States District Court Electronic
Case Filing system, which will electronically send copies to counsel of
record.


                                        /s/ Peter J. Grilli
                                        Peter J. Grilli, Esq.
